DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 10/04/2021 is/are being considered by the examiner.
Claims 1, 4-12, 14-20 are pending:
Claims 2, 3, 13 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 and 103 art rejections have been fully considered and are persuasive.  The 35 USC 102 and 103 art rejections of record has been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 12, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholtes (US 2017/0328379) in view of Hernandez (US 10,030,538).
Claim 1
Scholtes discloses:
“A gas turbine engine component (best seen Fig1/4, vane 3), comprising: 
an airfoil (best seen Fig4, airfoil 4), including therein a first cavity (best seen Fig4-7, cavity 18c) and a second cavity (best seen Fig4-7, cavity 19c); and 
an outer spindle extending from the airfoil (best seen Fig4/5, pivot 9), the outer spindle including a first channel in fluid communication with the first cavity (best seen Fig4-7, circuit 18,18a,18b) and a second channel in fluid communication with the second cavity (best seen Fig4-7, circuit 19,19a,19b), the outer spindle further including a first opening in fluid communication with the first channel (first opening of surface of 18a) and a second opening in fluid communication with the second channel (first opening of surface of 19a),
wherein the first opening (opening 18a) extends into a first continuously curved surface (see annotated Fig5 below, annotated grey surface of horizontal circuit portion) configured to merge into a first outer boundary that defines the first channel (annotated Fig5, annotated grey surface merge into the first corner boundary that defines the radial portions 18b of circuits 18), … , and 
wherein the second opening (opening 19a) extends into a second continuously curved surface (see annotated Fig5 below, annotated grey surface of horizontal circuit portion) configured to merge into a second outer boundary that defines the second channel (annotated Fig5, annotated grey surface merge into the second corner boundary that defines the radial portions 19b of circuits 19), …”

    PNG
    media_image1.png
    135
    292
    media_image1.png
    Greyscale

Scholtes is silent to the first/second continuously curved surface extending all the way between the first/second opening to the firs/second cavity while being continuously curved, due to the sharp corner between 18a-18b/19a-19b.
Hernandez teaches (Fig6, smooth turn 131; C5L30-40) teaches that applying a smooth turn/arc, as opposed to a sharp corner, turns a flow a cooling air a full 90 degrees without substantial pressure losses, with minimal heating of the cooling air, and while avoiding the pressure losses associated with a sharp corner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sharp corner of the flow circuit 18/19 of Scholtes to be a smooth turn/arc as Hernandez teaches that applying a smooth turn/arc, as opposed to a sharp corner, turns a flow a cooling air a full 90 degrees without substantial pressure losses, with minimal heating of the cooling air, and while avoiding the pressure losses associated with a sharp corner.
Claim 4
The modified arrangement of Scholtes by the teachings of Hernandez discloses: “The gas turbine engine component of claim 1, wherein the first cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the airfoil (Scholtes: best seen Fig4/6-7, outlets 18d).”
Claim 5
The modified arrangement of Scholtes by the teachings of Hernandez discloses: “The gas turbine engine component of claim 4, wherein the second cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the airfoil (Scholtes: best seen Fig8/9/13, outlets 19e are the next aperture from the leading edge, further; Para48 explicitly states that “openings 19e can be situated in the vicinity of the leading edge 8”).”
Claim 12
The modified arrangement of Scholtes by the teachings of Hernandez discloses:
“A stator assembly for a gas turbine engine, comprising: 
a plurality of vanes disposed circumferentially (Scholtes: best seen Fig1, vanes 3) about an inner platform and an outer platform (Scholtes: best seen Fig1, inner and outer platform of vane-casing flowpath assemblies); and 
an engine casing structure disposed radially outward of the outer platform and forming a conduit between the outer platform and the engine casing structure (Scholtes: best seen Fig1, casing 14 and outer platform form conduit of flow F shown into left-most vane 3), 
wherein a first vane from among the plurality of vanes includes a first outer spindle extending from the first vane and through the outer platform (Scholtes: best seen Fig1/4/5, pivot 9), 
the first outer spindle including a first channel in fluid communication with a first vane cavity (Scholtes: best seen Fig4-7, circuit 18,18a,18b, cavity 18c) and a second channel in fluid communication with a second vane cavity (Scholtes: best seen fig4-7, circuit 19,19a,19b, cavity 19c)
wherein the first outer spindle includes a first opening in fluid communication with the first channel (Scholtes: opening 18a) and a second opening in fluid communication with the second channel (Scholtes: opening 19a),
wherein the first opening (Scholtes: opening 18a) extends into a first continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a first outer boundary that defines the first channel (Scholtes: annotated Fig5, annotated grey surface merge into the first corner boundary that defines the radial portions 18b of circuits 18), the first continuously curved surface extending from the first opening to the first vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 18a curves smoothly all the way to chamber 18c, as sharp corner has been replaced to smooth arc), and 
wherein the second opening (opening 19a) extends into a second continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a second outer boundary that defines the second channel (Scholtes: annotated Fig5, annotated grey surface merge into the second corner boundary that defines the radial portions 19b of circuits 19), the second continuously curved surface extending from the second opening to the second vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 19a curves smoothly all the way to chamber 19c, as sharp corner has been replaced to smooth arc).”
Claim 14
The modified arrangement of Scholtes by the teachings of Hernandez discloses: “The stator assembly of claim 12, wherein the first vane cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the first vane (Scholtes: best seen Fig4/6-7, outlets 18d).”
Claim 15
The modified arrangement of Scholtes by the teachings of Hernandez discloses: “The stator assembly of claim 14, wherein the second vane cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the first vane (Scholtes: best seen Fig8/9/13, outlets 19e are the next aperture from the leading edge, further; Para48 explicitly states that “openings 19e can be situated in the vicinity of the leading edge 8”).”
Claim 20
The modified arrangement of Scholtes by the teachings of Hernandez, discloses:
“A gas turbine engine (Scholtes: abstract, Para1), comprising: 
a rotor assembly (Scholtes: best seen Fig1); and 
a stator assembly (Scholtes: best seen Fig1), the stator assembly comprising: 
a plurality of vanes disposed circumferentially (Scholtes: best seen Fig1, vanes 3) about an inner platform and an outer platform (Scholtes: best seen Fig1, inner and outer platform of vane-casing flowpath assemblies); and 
an engine casing structure disposed radially outward of the outer platform and forming a conduit between the outer platform and the engine casing structure (Scholtes: best seen Fig1, casing 14 and outer platform form conduit of flow F shown into left-most vane 3), wherein 
a first vane from among the plurality of vanes includes a first outer spindle extending from the first vane and through the outer platform (Scholtes: best seen Fig1/4/5, pivot 9), 
the first outer spindle including a first channel in fluid communication with a first vane cavity (Scholtes: best seen Fig4-7, circuit 18,18a,18b, cavity 18c) and a second channel in fluid communication with a second vane cavity (Scholtes: best seen fig4-7, circuit 19,19a,19b, cavity 19c) and wherein 
the first outer spindle includes a first opening in fluid communication with the first channel and a second opening in fluid communication with the second channel (Scholtes: best seen Fig5-7, opening 18a/19a, channel 18b/19b)
wherein the first opening (Scholtes: opening 18a) extends into a first continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a first outer boundary that defines the first channel (Scholtes: annotated Fig5, annotated grey surface merge into the first corner , the first continuously curved surface extending from the first opening to the first vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 18a curves smoothly all the way to chamber 18c, as sharp corner has been replaced to smooth arc), and 
wherein the second opening (Scholtes: opening 19a) extends into a second continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a second outer boundary that defines the second channel (Scholtes: annotated Fig5, annotated grey surface merge into the second corner boundary that defines the radial portions 19b of circuits 19), the second continuously curved surface extending from the second opening to the second vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 19a curves smoothly all the way to chamber 19c, as sharp corner has been replaced to smooth arc).”


Claims 1, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slavens (US 9,670,797) in view of Scholtes (US 2017/0328379) and Hernandez (US 10,030,538).
Claim 1
Slavens discloses:
“A gas turbine engine component, comprising: 
an airfoil (best seen Fig3/4, airfoil 78), including therein a first cavity (best seen Fig3/4, trailing cavity towards label 94) and a second cavity (best seen Fig3/4, leading cavity towards label 92); and 
an outer spindle extending from the airfoil (best seen Fig3/4, spindle 84), the outer spindle including a first channel in fluid communication with the first cavity (best seen Fig3/4, flow arrows) and … in fluid communication with the second cavity (best seen Fig3/4, flow arrows).”
Slavens further discloses (best seen Fig3/4 flow arrows) that cooling air S flows through spindle 84 and is fluidly channeled towards the leading edge cavity, trailing edge cavity, and the radially inner rotor purge feed, Rs, cavity.
Slavens is silent to the application of distinct first and second channels.
Scholtes teaches (Fig1/5/11/13, circuits 18/19, pivot 9; Para16) that it is known in the art to provide multiple distinct flow circuits/channels within a rotatable vane pivot spindle in order to provide fluid flow within distinct zones of an airfoil. Scholtes further teaches (Para61) that the disclosed circuit arrangement is a known alternative to other known in the art fluid providing means. Scholtes further teaches (Abstract; Fig11/13) that the circuit arrangement provides the advantage of being able to selectively control the amount of fluid flow to each of the circuits depending on desired operating conditions. Scholtes further teaches (see annotated Fig5 below) that the first/second openings 18a/19a extend into continuously curved surfaces, that have been annotated grey below, that form the radially outer horizontal portion of circuits 18/19, and that the curved annotated grey surfaces merge into the first/second corner boundary that defines the radial portions 18b/19b of circuits 18/19.
Hernandez teaches (Fig6, smooth turn 131; C5L30-40) teaches that applying a smooth turn/arc, as opposed to a sharp corner, turns a flow a cooling air a full 90 degrees without substantial pressure losses, with minimal heating of the cooling air, and while avoiding the pressure losses associated with a sharp corner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Slavens to provide distinct fluid flow circuits/channels to each of the leading edge cavity, trailing edge cavity, and the radially inner rotor purge feed cavity as taught by Scholtes in order to take advantage of being able to selectively control the amount of fluid flow to each of the circuits depending on desired operating conditions, and such a modification would be a simple substitution of one art recognized vane fluid providing means for another art recognized vane fluid providing means, and to modify the sharp corner of the flow circuit 18/19 of Scholtes to be a smooth turn/arc as Hernandez teaches that applying a smooth turn/arc, as opposed to a sharp corner, turns a flow a cooling air a full 90 degrees without 

    PNG
    media_image1.png
    135
    292
    media_image1.png
    Greyscale

Claim 4
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 1, wherein the first cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the airfoil (Slavens: best seen Fig3/4, flow arrows, trailing edge apertures near label 94).”
Claim 5
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 4, wherein the second cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the airfoil (Slavens: best seen Fig3/4, flow arrows, leading edge apertures near label 92).”
Claim 6
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 5, wherein the airfoil further includes a third cavity and the outer spindle includes a third channel in fluid communication with the third cavity (limitation is within scope of combination as .”
Claim 7
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 6, wherein the outer spindle includes a third opening in fluid communication with the third channel (limitation is within scope of combination as discussed in claim 1. Purge opening within spindle 84).”
Claim 8
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 7, wherein the third cavity extends through the airfoil and exits through an inner spindle positioned opposite the airfoil of the outer spindle (Slavens: best seen Fig3, flow arrows Rs).”
Claim 9
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 1, wherein at least one of the first cavity and the second cavity extends through the airfoil and exits through an inner spindle positioned opposite the airfoil of the outer spindle (Slavens: best seen Fig3, flow arrow Rs).”
Claim 10
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 9, …”
The following limitations “… wherein the airfoil is a vane (Slavens: best seen Fig2/6/3) and at least one of the first opening and the second opening is configured for fluid communication with a conduit configured to supply a cooling fluid flow (Combination: purge opening within spindle 84; Scholtes: best seen Fig5-7, openings 18a/19a).“ are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the 
Claim 11
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The gas turbine engine component of claim 10, …”
The following limitations “…wherein the vane is configured to rotate relative to an outer platform (best seen Fig10/11; Claim 1, C6L25-34, same embodiment as seen in prior figures).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 12
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: 
“A stator assembly for a gas turbine engine, comprising: 
a plurality of vanes disposed circumferentially about an inner platform and an outer platform (Slavens: best seen Fig2/6, inner/outer platforms 74/72, vanes 78); and 
an engine casing structure disposed radially outward of the outer platform (Slavens: best seen Fig3, casing 60) and forming a conduit between the outer platform and the engine casing structure (Slavens: best seen Fig3), wherein 
a first vane from among the plurality of vanes (Slavens: best seen Fig3/4, airfoil 78) includes a first outer spindle extending from the first vane and through the outer platform (Slavens: best seen Fig3, spindle 84), 
the first outer spindle including a first channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 18b) in fluid communication with a first vane cavity (Slavens: best seen Fig3/4, trailing cavity towards label 94) and a second channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel  in fluid communication with a second vane cavity (Slavens: best seen Fig3/4, leading cavity towards label 92)
wherein the first outer spindle includes a first opening in fluid communication with the first channel (Scholtes: opening 18a) and a second opening in fluid communication with the second channel (Scholtes: opening 19a),
wherein the first opening (Scholtes: opening 18a) extends into a first continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a first outer boundary that defines the first channel (Scholtes: annotated Fig5, annotated grey surface merge into the first corner boundary that defines the radial portions 18b of circuits 18), the first continuously curved surface extending from the first opening to the first vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 18a curves smoothly all the way to chamber 18c, as sharp corner has been replaced to smooth arc) and 
wherein the second opening (Scholtes: opening 19a) extends into a second continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a second outer boundary that defines the second channel (Scholtes: annotated Fig5, annotated grey surface merge into the second corner boundary that defines the radial portions 19b of circuits 19), the second continuously curved surface extending from the second opening to the second vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 19a curves smoothly all the way to chamber 19c, as sharp corner has been replaced to smooth arc).”
Claim 14
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 12, wherein the first vane cavity is in fluid communication with one or more trailing edge apertures disposed proximate a trailing edge of the first vane (Slavens: best seen Fig3/4, flow arrows, trailing edge apertures near label 94).”
Claim 15
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 14, wherein the second vane cavity is in fluid communication with one or more leading edge apertures disposed proximate a leading edge of the first vane (Slavens: best seen Fig3/4, flow arrows, leading edge apertures near label 92).”
Claim 16
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 15, wherein the first vane further includes a third vane cavity and the first outer spindle includes a third channel in fluid communication with the third vane cavity (limitation is within scope of combination as discussed in claim 1/12. best seen Slavens Fig3, purge channel travels through spindle 84 to radially inner purge cavity shown via flow arrow Rs).”
Claim 17
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 16, wherein the first outer spindle includes a third opening in fluid communication with the third channel (limitation is within scope of combination as discussed in claim 1/12. Purge opening within spindle 84).”
Claim 18
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 17, wherein the third vane cavity extends through the first vane and exits through a first inner spindle positioned opposite the first vane of the first outer spindle (Slavens: best seen Fig3, flow arrows Rs).”
Claim 19
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses: “The stator assembly of claim 12, further comprising a second vane from among the plurality of vanes (Slavens: best seen Fig2/6, vanes are arranged around central axis A), the second vane having a second outer spindle extending from the second vane and through the outer platform (Slavens: best seen Fig2/6, vanes are , the second outer spindle including a third channel in fluid communication with a third vane cavity and a fourth channel in fluid communication with a fourth vane cavity and wherein the second outer spindle includes a third opening in fluid communication with the third channel and a fourth opening in fluid communication with the fourth channel (limitation is within scope of combination as discussed in claim 1/12. Mapping discussed within claim 12 applies to additional vanes).”
Claim 20
The modified arrangement of Slavens by the teachings of Scholtes and Hernandez, discloses:
“A gas turbine engine (Slavens: Fig1), comprising: 
a rotor assembly (Slavens: Fig1/3, rotors 62); and 
a stator assembly, the stator assembly comprising: 
a plurality of vanes disposed circumferentially about an inner platform and an outer platform (Slavens: best seen Fig2/6, inner/outer platforms 74/72, vanes 78); and 
an engine casing structure disposed radially outward of the outer platform (Slavens: best seen Fig3, casing 60) and forming a conduit between the outer platform and the engine casing structure  (Slavens: best seen Fig3), wherein 
a first vane from among the plurality of vanes (Slavens: best seen Fig3/4, airfoil 78) includes a first outer spindle extending from the first vane and through the outer platform (Slavens: best seen Fig3, spindle 84), 
the first outer spindle including a first channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 18b) in fluid communication with a first vane cavity (Slavens: best seen Fig3/4, trailing cavity towards label 94) and a second channel (limitation within the bounds of the combination discussed in claim 1. Scholtes: Fig5, channel 19b) in fluid communication with a second vane cavity (Slavens: best seen Fig3/4, leading cavity towards label 92) and wherein 
the first outer spindle includes a first opening in fluid communication with the first channel and a second opening in fluid communication with the second channel (Scholtes: best seen Fig5-7, opening 18a/19a, channel 18b/19b)
wherein the first opening (Scholtes: opening 18a) extends into a first continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a first outer boundary that defines the first channel (Scholtes: annotated Fig5, annotated grey surface merge into the first corner boundary that defines the radial portions 18b of circuits 18), the first continuously curved surface extending from the first opening to the first vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 18a curves smoothly all the way to chamber 18c, as sharp corner has been replaced to smooth arc) and 
wherein the second opening (Scholtes: opening 19a) extends into a second continuously curved surface (Scholtes: see annotated Fig5 above, annotated grey surface of horizontal circuit portion) configured to merge into a second outer boundary that defines the second channel (Scholtes: annotated Fig5, annotated grey surface merge into the second corner boundary that defines the radial portions 19b of circuits 19), the second continuously curved surface extending from the second opening to the second vane cavity (limitation is within the scope of the combination as discussed in claim 1. Curved surface of 19a curves smoothly all the way to chamber 19c, as sharp corner has been replaced to smooth arc).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799